                  Case 1:20-cv-08924-CM Document 246 Filed 08/25/21 Page 1 of 2




GEORGIA M. PESTANA                            THE CITY OF NEW YORK                                     ELISSA B. JACOBS
Corporation Counsel                                                                                          Senior Counsel
                                               LAW DEPARTMENT                                          ejacobs@law.nyc.gov
                                                100 CHURCH STREET                                     Phone: (212) 356-3540
                                                                                                        Fax: (212) 356-1148
                                             NEW YORK , NEW YORK 10007



                                                       August 25, 2021


        By ECF
        Honorable Garbirel W. Gorenstein
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007


                In Re: New York City Policing During Summer 2020 Demonstrations, 20-cv-8924-CM-
                       GWG

                I am a Senior Counsel in the Office of Georgia M. Pestana, Corporation Counsel of the
        City of New York and I write on behalf of defendants in the above-referenced matters in opposition
        to plaintiffs’ letter, filed on August 23, 2021 (ECF No. 241). Plaintiffs’ motion should be denied
        as moot, as defendants will do exactly as plaintiffs request – check the dates of Body Worn Camera
        footage and confirm that an officer was present on that date.

                As an initial matter, plaintiffs’ motion should be denied as it fails to conform with the meet
        and confer requirements set out in Your Honor’s Individual Rules. Plaintiffs’ letter fails to
        conform with Your Honor’s Individual Rule 2(A), which requires a party to confirm they informed
        an adversary that they believed there was an impasse and that they would bring the issue in front
        of the Court. This is not a mere oversight by plaintiffs – neither of these things happened. On
        Friday, August 20th, the parties met to discuss additional processes by which defendants would be
        able to identify dates on which officers attended protests, without adding to the already significant
        burden placed on defendants in preparing for ongoing depositions. The parties’ agreement is set
        out in plaintiffs’ letter. Plaintiffs requested defendants double-check dates for which Body Worn
        Camera footage had been provided, and ensure that any relevant documents for those dates be
        provided. This specific request had not previously been raised, and defendants expressed concern
        about the additional burden this would place on defendants, in addition to the burdens already
        imposed by the number and rapidity of ongoing depositions. However, at no time did the parties
        agree there was an impasse. Plaintiffs merely moved on to other matters and, without further
        discussion, filed a letter with the Court. Thus, plaintiff’s motion should be denied for failure to
        comply with the Court’s Individual Rules.

                In addition, plaintiffs’ motion should be denied as defendants are in fact willing to do
        exactly as plaintiffs request. Following the meet and confer on Friday, defense counsel was able
        to confer internally and with our clients, and determined that the burden of checking the dates for
         Case 1:20-cv-08924-CM Document 246 Filed 08/25/21 Page 2 of 2




which we have Body Worn Camera was not in fact too great. Had plaintiffs complied with Your
Honor’s rules, motion practice could have been avoided.

       Therefore, as there is no dispute, this request should be denied.

Thank you for your attention to this matter.

                                                     Respectfully,

                                                     Elissa B Jacobs

                                                     Elissa B. Jacobs
                                                     Senior Counsel
                                                     Special Federal Litigation Division




CC:    All Counsel of Record
